Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 06/08/2020, 06/30/2020 and 10/13/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Examiner’s Comment
William (US20160146924A1) is the closest prior art for disclosing a guided wave radar level gauge with explosion proof enclosure for determining the filling level of product in a tank. William discloses blocking capacitors which provide galvanic isolation to DC components. However, William fails to disclose the RLG circuitry and the microwave unit having a floating ground potential which is independent from said housing ground potential. In addition, William fails to disclose a differential receiver which connected to the IS output and the housing ground protection via the set of blocking capacitors.
Panasia (KR20130045070A) is considered an analogous art for showing radar level measuring system with an improved floating ground. However, Panasia fails to disclose an explosion proof explosion and a set of blocking capacitors providing isolation to DC components. In addition, Panasia fails to disclose a differential receiver which connected to the IS output and the housing ground protection via the set of blocking capacitors.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1.  A guided wave radar level gauge for determining the filling level of product in a tank, said gauge comprising: 5a housing providing explosion proof protection, and being electrically connected to a housing ground potential, an explosion proof first signal passage in said housing wall, said first signal passage configured to be connected to an external power supply, an explosion proof second signal passage in said housing wall, said 10second signal passage providing an intrinsically safe, IS, output, a resistor having a first terminal connected to the IS output and a second terminal connected to the housing ground potential, a transmission line probe connected to said IS output, said probe being adapted to direct a microwave transmit signal toward said product and return 15reflections thereof from a surface of said product, wherein said housing encloses: radar level gauge, RLG, circuitry, a microwave unit connected to the IS output, said microwave unit configured to generate and transmit an microwave transmit signal ST and 20receive a microwave return signal SR reflected from the tank, said RLG circuitry and said microwave unit having a floating ground potential which is independent from said housing ground potential, and a set of blocking capacitors connected between the microwave 25unit and the IS output, which blocking capacitors serve to block any DC components, wherein the microwave unit includes: a pulse generator having a first terminal connected to said IS output via said set of blocking capacitors, and a second terminal connected to said 30housing ground potential via said set of blocking capacitors, and a differential receiver, having a first terminal connected to said IS output via said set of blocking capacitors, and a second terminal connected to S108.0161 US1 17 said housing ground potential via said set of blocking capacitors, a voltage between said first and second terminals forming an input signal to said differential    receiver.” (Bold added).
	With reference to independent claim 1, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
	In that each of dependent claims 2-15 depends from allowable, independent claim 1,
each of the dependent claims 2-15 is allowable for at least, the reasons for which independent
claim 1 is allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLADIMEJI OYEGUNLE whose telephone number is (571)272-6185. The examiner can normally be reached Mon-Thur 8:00a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGLOIRE VLADIMIR can be reached on (571) 270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OLADIMEJI OYEGUNLE/Examiner, Art Unit 3648                                                                                         



/BERNARR E GREGORY/Primary Examiner, Art Unit 3648